Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Relative to claims 1 17, the prior art does not disclose a method for operating a robotic system; or a tangible, non-transient computer readable medium which when executed, causes a robotic system to perform the steps of:
accessing discretized object models that represent available objects designated for placement at a task location; 
accessing a discretized model representing the task location; calculating a processing order for subgroupings that represent groupings of the available objects;
based at least in part on the subgroupings and the processing order, generating two-dimensional (2D) placement plans for placing the available objects along a horizontal plane; 
based at least in part on the 2D placement plans, generating a three-dimensional (3D) stacking plan for stacking the available objects, the 2D placement plans correspond to layers within the 3D stacking plan; and 
implementing the 3D stacking plan for placing the available objects at the task location, as claimed.

at least one processor; and at least one memory device communicatively connected to the at least one processor, that cause the robotic system to: 
access discretized object models that represent available objects designated for placement at a task location; 
access a discretized model representing the task location;
calculate a processing order for subgroupings of the available objects;
based at least in part on the subgroupings and the processing order, generate two or more two-dimensional (2D) placement plans for stacking the available objects along a horizontal plane; and
based at least in part on the two or more 2D placement plans, generate a three-dimensional (3D) stacking plan for stacking the available objects, the 3D stacking plan includes the two or more 2D placement plans arranged along a vertical direction; and
implement the three-dimensional (3D) stacking plan for placing the available objects, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655